Citation Nr: 1730005	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from August 1968 to August 1971.

This matter comes before the Board of Veteran's Appeals (Board) from a November 2004 decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014 Decision by the U.S. Court of Appeals for Veteran's Claims (CAVC), the Court affirmed the Board's prior determination that the Veteran was not entitled to disability compensation for dental trauma.  The Court also vacated and remanded the Board's determination as to the Veteran's claim for entitlement to a dental disability for compensation purposes.  In reaching its conclusion, the Court conceded that the Board failed to provide an adequate statement of reasons or bases to support its determination that the Veteran is not entitled to service connection for residuals of dental trauma for treatment purposes.  This issue has been returned to the Board for further action consistent with the CAVC Decision.

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a dental disability for compensation purposes.  Although the Veteran was afforded a VA examination in October 2010, the Board finds that for purposes of establishing a claim for service connection for a dental disability for compensation the Veteran should be provided a new VA examination to obtain an etiology opinion regarding teeth numbers 14, 18, and 19.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

The Veteran served in the U.S. Army from August 1968 to August 1971. His July 1968 entrance examination report makes no reference to any restorable teeth, non-restorable teeth, or missing teeth. However, a dental examination dated August 1968, references the appearance of gingivitis on tooth numbers 9, 12, and 28, as well as soft debris at tooth number 25.  The Veteran's service treatment records (STRs) indicate that teeth numbers 3, 4, and 30 were extracted in November 1968. The residual root tips of tooth number 14 were removed in July 1969.  A June 1971 separation examination shows that the Veteran was missing teeth numbers 3, 4, 14, 18, 19, and 30.  An associated report of medical history, notes that the Veteran had "severe tooth or gum trouble" and that six teeth were removed during military service.  

In July 2013, the Board issued a decision denying the Veteran's claims for entitlement to service connection for residuals of dental trauma and entitlement to service connection for a dental disability for compensation.  In a December 2014 Memorandum Decision by the U.S. Court of Appeals for Veteran's Affairs (CAVC), the Court affirmed the Board's decision as to the Veteran's claim for service connection for residuals of dental trauma and remanded the claim for a dental disability compensation for treatment purposes.  

As previously indicated, service connection may be granted for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of providing VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381 (2013), 17.161 (2014). VA "will consider each defective or missing tooth separately to determine whether the condition was incurred or aggravated in line of duty during active service." 38 C.F.R. § 3.381(c).  For teeth noted as "normal" at entry, they will be service connected if they were "filled or extracted after 180 days or more of active service."  38 C.F.R. § 3.381(e)(1).  Teeth noted as "carious but restorable at entry" will be service connected if the extraction was required after 180 days or more of active service, but teeth noted at entry as non-restorable will not be service connected for treatment purposes. 38 C.F.R. § 3.381(e)(4), (e)(5).

In July 2013, the Board was charged with evaluating the Veteran's claims in accordance with the foregoing standard.  Where the Board reaches a determination upon review of the material issues of fact and law presented on the record, a written statement of the reasons or bases for its findings and conclusions must be included in its decision. The statement is deemed adequate if it provides sufficient detail and analysis to inform the Veteran of the Board's rationale for its decision and to facilitate informed review in subsequent appellate proceedings. See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Here, the Board failed to meet this requirement.

In a December 2014 CAVC Decision, the Secretary conceded that the Board failed to provide an adequate statement of reasons or bases to support its determination that the Veteran is not entitled to service connection for residuals of dental trauma for treatment purposes.  The concession specifically noted that the Board's prior decision only addressed three of the six teeth extracted during the Veteran's service.  Review of the Veteran's service treatment records shows that teeth numbers 3, 4, and 30 were extracted in November 1968, less than 180 days after the Veteran's entry into service.  However, neither the record nor the Board's decision reference the date of extraction as to teeth numbers 14, 18, and 19.  The Secretary also notes the Board's conclusion that the Veteran had caries upon entry into service; however, no reference was made as to the Board's findings regarding identification of teeth numbers where the caries present at entry or whether they were restorable at the time of discovery.  See 38 C.F.R. § 3.381(e)(4), (e)(5).

It is worth noting that the Board's prior decision relied upon the October 2010 VA examination in which the examiner opined that the Veteran's tooth loss and resulting "very atrophic" mandibular ridge and "slightly atrophic" maxillary arch were the result of "non-restorable dental caries."  In support of that conclusion, the examiner noted that the November 1968 radiograph showed no presence of trauma and evidence of caries from longstanding dental neglect.  No reference was made to a specific location of the caries or identification of specific teeth numbers.  In 1996, the Veteran's remaining teeth were removed and he was fitted for dentures.  The examiner opined that the Veteran's dental condition at the time of extraction was the result "many years of dental neglect."  No specific basis for this conclusion was noted.  

In addition, the RO indicated in a July 2017 statement that they were currently unable to provide a dental examination.  The RO is to contract this issue to a dental specialist if they are in fact unable to provide such an examination.  

Therefore, an additional examination is required to resolve the unanswered questions as to the date of extraction for teeth numbers 14, 18, and 19, the location of or specific identification of teeth numbers for caries alleged to be present at entry and whether they were restorable.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that an examination is warranted to obtain an etiological opinion as to the extraction of teeth numbers 14, 18, and 19 and a rationale for any conclusion that referenced teeth contained non-restorable caries at the time of the Veteran's entry into service.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, or contract this issue out to a dental specialist reasonably close to the Veteran's home, to evaluate the Veteran's dental disability for compensation purposes.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  

The examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental disability is etiologically related to an incident of the Veteran's service.  Specifically, the examiner is invited to opine as to the location of or specific identification of teeth numbers for caries alleged to be present at entry and whether they were restorable.  Further, the examiner is also invited to opine as to the date of extraction for teeth numbers 14, 18, and 19 and whether their extraction occurred less than 180 days after the Veteran's entry into service.  If the examiner concludes that teeth numbers 14, 18, and 19 contained caries at entry and were non-restorable, a complete rationale should be provided for all opinions and conclusions.

The examiner is also specifically requested to discuss the Veteran's service treatment records, 1968 radiogram and x-rays, VA and private treatment records, and any analysis or conclusions drawn from their review.  Further, the examiner is also invited to specifically note any distinctions that can be drawn from the October 2010 VA examination.  If there is no indication of a dental disability manifested by bone or soft tissue loss, then the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current dental disability otherwise attributable to an identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).  The examination report must include a complete rationale for all opinions and conclusions reached.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be re-adjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




